WHENEVER CONFIDENTIAL INFORMATION IS OMITTED HEREIN (SUCH OMISSIONS ARE DENOTED
BY AN ASTERISK), SUCH CONFIDENTIAL INFORMATION HAS BEEN SUBMITTED SEPARATELY TO
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

AGREEMENT

THIS AGREEMENT (the “Agreement”), effective this 26th day of June, 2002 (the
“Effective Date”), is entered into by and between Laboratory Corporation of
America Holdings (“LABCORP”), a Delaware corporation having its principal place
of business at 430 South Spring Street, Burlington, NC 27215; and EXACT Sciences
Corporation (“EXACT”), a Delaware corporation having its principal place of
business at 63 Great Road, Maynard, MA 01754.

                EXACT owns certain proprietary technology directed to cancer
detection and is producing improvements, enhancements, and inventions related to
that technology.

                LABCORP has equipment, facilities, knowledge, and know-how that
are useful in connection with the performance of commercial and clinical testing
relating to EXACT’s proprietary technology.

                EXACT and LABCORP (the “Parties”), therefore, in consideration
of the mutual covenants and conditions contained herein, agree as follows:

Article 1:  Definitions

1.1                                 “Affiliate” shall mean, with respect to
either Party or any third party, any Person controlling, controlled by or under
the common control of that Party or third party, as the case may be at any time
during the Term of this Agreement.  For the purpose of this definition,
“control” shall mean direct or indirect ownership of fifty percent (50%) or more
of the shares entitled to vote for the election of directors.

1.2                                 “Approved Kit” shall mean an in vitro
diagnostic kit for the performance of Assays.

1.3                                 “ACP”, which is an acronym for ‘Average
Compensated Price’, shall mean, for any specified month, the average dollar
amount received (as such average is calculated in the manner set forth on
Schedule 3) for each Assay performed by LABCORP and its Affiliates and
sub-licensees under this Agreement

1.4                                 “Analytical Process Improvement” shall mean
EXACT’s protocols and associated Technology which: 1) reduces the [CONFIDENTIAL
TREATMENT REQUESTED]/*/ , or reduces the [CONFIDENTIAL TREATMENT REQUESTED]/*/,
2) [CONFIDENTIAL TREATMENT REQUESTED]/*/, 3) results in [CONFIDENTIAL TREATMENT
REQUESTED]/*/ using EXACT’s cost model as of the Effective Date, and 4) is
[CONFIDENTIAL TREATMENT REQUESTED]/*/ (as specified in Section 3.5).

1.5                                 “Assay” shall mean a test for the detection
of colorectal cancer on a patient sample using the Technology in the Field.

1.6                                 “Capture Process Improvement” shall mean
EXACT’s protocol and associated Technology that will reduce the [CONFIDENTIAL
TREATMENT REQUESTED]/*/, and that will [CONFIDENTIAL TREATMENT REQUESTED]/*/,
using EXACT’s cost model as of the Effective Date.   If there are [CONFIDENTIAL
TREATMENT REQUESTED]/*/ in order to implement the Capture Process Improvement
for an annual run rate of [CONFIDENTIAL TREATMENT REQUESTED]/*/, then EXACT
shall promptly reimburse LABCORP for the amount greater than [CONFIDENTIAL
TREATMENT REQUESTED]/*/.  EXACT shall deliver to LABCORP the Capture Process
Improvement on or before [CONFIDENTIAL TREATMENT REQUESTED]/*/. The
[CONFIDENTIAL TREATMENT REQUESTED]/*/ shall be reduced by [CONFIDENTIAL
TREATMENT REQUESTED]/*/ after [CONFIDENTIAL TREATMENT REQUESTED]/*/ that the
delivery of the Capture Process Improvement is delayed.

1.7                                 “Commercial Launch Date” shall mean the
later to occur of (i) completion of the Initial EXACT Obligations, or (ii)
[CONFIDENTIAL TREATMENT REQUESTED]/*/.

1.8                                 “Exclusive Period” shall mean the period
beginning on April 1, 2003 and ending on April 1, 2008, unless sooner terminated
in accordance with Section 8.1, 11.2, or 11.6.

1.9                                 “Field” shall mean a screening assay
(regardless of other uses to which such assay is put) for colorectal cancer in
patient samples, excluding tests solely for staging and/or monitoring of
colorectal cancer which do not obsolete or adversely impact such screening
assay.

--------------------------------------------------------------------------------


 

1.10                           “First Trigger Date” means the first of: (i) the
date on which LABCORP, its Affiliates and sublicensees net collected revenue
from performance of Assays (excluding Research Assays) exceeds [CONFIDENTIAL
TREATMENT REQUESTED]/*/, or (ii) the date on which LABCORP, its Affiliates and
sublicensees have processed and billed for [CONFIDENTIAL TREATMENT REQUESTED]/*/
Assays (excluding Research Assays) regardless of whether the Assays have been
reimbursed.

1.11                           “Initial EXACT Obligations” shall mean EXACT
providing LABCORP with the protocols, SOPs, reagents, and other information and
materials reasonably required by LABCORP in order for LABCORP to validate the
Assays at EXACT’s facilities.

1.12                           “Invention” shall mean any (i) ideas, designs,
concepts, techniques, discoveries, inventions (whether or not patentable),
improvements, modifications, know-how, methods, technology, developments, SOPs,
protocols, proprietary information, data, and works of authorship; and (ii)
patents, copyrights (including without limitation reproducing and preparing
derivative works), trademarks, service marks, trade secret, trade dress, or
other intellectual property rights associated with the foregoing.

1.13                           “Joint Invention” shall mean any Invention
conceived and/or reduced to practice jointly by one or more employees or agents
of EXACT and one or more employees or agents of LABCORP or its Affiliates in the
course of performing any activities under this Agreement.

1.14                           “Locus” or “Loci” shall mean point mutation(s),
insertion(s) and/or deletion(s) in (i) genes, such as, but not limited to,
[CONFIDENTIAL TREATMENT REQUESTED]/*/, or (ii) microsatellites, such as, but not
limited to, [CONFIDENTIAL TREATMENT REQUESTED]/*/, for use with the Technology.

1.15                           “Marketing Plan” shall mean a plan to be
separately agreed upon by the Parties in writing and which shall specify a joint
marketing and sales plan including but not limited to plans for the development
and execution of a comprehensive direct and indirect sales plan, medical
education programming, advocacy work toward guideline inclusion, in-office and
other consumer programming, and managed care activities.

1.16                           “Minimum Performance Standards” shall mean the
processing by LABCORP (including all of its Affiliates and sub-licensees) and
the entities listed on Schedule 2 (including their Affiliates) of at least
[CONFIDENTIAL TREATMENT REQUESTED]/*/ Assays (in the aggregate), excluding
Research Assays, on or prior to [CONFIDENTIAL TREATMENT REQUESTED]/*/ .

1.17                           “Negative Article” shall mean a [CONFIDENTIAL
TREATMENT REQUESTED]/*/.

1.18                           “Operations Plan” shall mean a plan to be
separately agreed upon by the Parties in writing and which shall specify
procedures for sample collection, sample distribution, capacity planning, and
Assay performance.

1.19                           “Person” shall mean an individual, corporation,
partnership, joint venture, trust, or unincorporated organization, or a
government or any agency or political subdivision thereof.

1.20                           “Records” shall mean all written records,
accounts, and data regarding the activities performed by LABCORP or its
Affiliates under this Agreement.

1.21                           “Research Assays” shall mean Assays performed by
LABCORP or its Affiliates or sub-licensees for research purposes (including
without limitation clinical trials) without payment from a third party.

1.22                           “Research Purposes” shall mean non-commercial
research purposes to support the development of in vitro diagnostic products and
assays to be developed by or for EXACT (including clinical trials where testing
is not paid for by a third party, but excluding clinical trials where testing is
paid for by a third party).

1.23                           “Second Trigger Date” means the date on which
(whichever comes first): (i) LABCORP’s, its Affiliates’ and sublicensees’ net
collected revenue from performance of Assays (excluding Research Assays) exceeds
[CONFIDENTIAL TREATMENT REQUESTED]/*/, or (ii) LABCORP, its Affiliates and
sublicensees have processed and billed for [CONFIDENTIAL TREATMENT REQUESTED]/*/
Assays (excluding Research Assays) regardless of whether the Assays have been
reimbursed.

2

--------------------------------------------------------------------------------


 

1.24                           “Specified Compensated Assays” shall mean, with
respect to any specified month for determination of any payment due by LABCORP
to EXACT under Section 6.2 of this Agreement, the total number of Assays that
meet each of the following criteria:  (a) such Assays were performed by LABCORP
or any of its Affiliates or sub-licensees at any time during the twelve (12)
month period ending on the last day of the specified month, and (b) LABCORP or
any of its Affiliates or sub-licensees received itemized fee-for-services
payments for such Assays during the specified month.

1.25                           “Standard of Care” shall mean inclusion in
publicly reported guidelines of [CONFIDENTIAL TREATMENT REQUESTED]/*/ for
screening for colorectal cancer.

 

1.26                           “Technology” shall mean individually or
collectively the United States and Canadian patents and United States and
Canadian patent applications of EXACT listed in the attached Schedule 1
(including all United States and Canadian patents issued from such applications,
continuations, continuations-in-part used in the Field, and divisional
applications based upon such applications, and reissues, re-examinations of such
patents) and any additional Inventions as set forth in Section 2.3 below.  For
the avoidance of doubt, Technology shall not include continuations-in-part used
solely outside the Field.

 

1.27                           “Territory” shall mean the United States and
Canada and their respective territories and possessions, except that it shall
mean worldwide with respect to clinical trials.

1.28                           “Term” shall have the meaning given to it in
Section 11.1 of this Agreement.

Article 2:  Licenses

2.1                                 License.  EXACT hereby grants to LABCORP and
each of its Affiliates a non-transferable license to make, use, import, offer
for sale, sell, and perform services, based on the Technology in the Field in
the Territory for the Term.  The license granted under this Section 2.1 shall be
sub-licensable by LABCORP to commercial reference laboratories only in the
Field, subject to the prior approval of EXACT, with such approval not to be
unreasonably withheld by EXACT.  The license granted under this Section 2.1
shall be exclusive during the Exclusive Period and otherwise non-exclusive.  As
used in this Section 2.1, “exclusive” shall mean that the rights granted
hereunder shall be exclusive to LABCORP and each of its Affiliates and
sub-licensees in the Field except for the right of EXACT and each of its
Affiliates (i) to use the Technology for any commercial purpose prior to the
Commercial Launch Date and thereafter subject to the prior written approval of
LABCORP (which approval may be granted or denied at LABCORP’s sole discretion);
(ii) to license the Technology to other commercial and research organizations
for Research Purposes; (iii) to grant a non-transferable, non-sublicensable
license to the Technology to the entities and their Affiliates listed on
Schedule 2 for commercial or Research Purposes (including clinical trials),
provided such license is [CONFIDENTIAL TREATMENT REQUESTED]/*/; (iv) subject to
the prior written approval of LABCORP, which approval may be granted or denied
at LABCORP’s sole discretion, to license the Technology to other commercial and
research organizations for commercial purposes; and (v) to perform and have
performed research and clinical studies for EXACT’s Research Purposes, including
working with a Person for the development and testing of an Approved Kit.

2.2                                 Additional Locus. If at any time during the
term of the Agreement, either Party becomes aware of a genetic Locus that would
enhance detection of colorectal cancer in an Assay using the Technology, such
Party shall inform the other Party of such Locus and provide any supporting
documentation known to such Party, and if such Locus is not currently on
Schedule 5, then such Locus shall automatically be incorporated in the attached
Schedule 5.  Incorporation of a locus in Schedule 5 pursuant to this Section 2.2
shall not constitute a representation or warranty by EXACT that such locus can
be used by LABCORP free of patent infringement unless EXACT owns patent rights
to such locus.

2.3                                 Additional Technology.  Any Invention that
is [CONFIDENTIAL TREATMENT REQUESTED]/*/ at any time on or before [CONFIDENTIAL
TREATMENT REQUESTED]/*/, shall automatically be included within the definition
of “Technology” for purposes of this Agreement (and any patents or patent
applications relating to such Inventions shall automatically be added to
Schedule 1).  EXACT shall promptly notify LABCORP in writing of all such
Inventions.  In addition, EXACT shall provide notice to LABCORP of any Invention
that is [CONFIDENTIAL TREATMENT REQUESTED]/*/ at any time after [CONFIDENTIAL
TREATMENT REQUESTED]/*/ during the Term of this Agreement but prior to
[CONFIDENTIAL TREATMENT REQUESTED]/*/ (an “Applicable EXACT Invention”).  Upon
delivery of such notice and for a period of [CONFIDENTIAL TREATMENT
REQUESTED]/*/ days thereafter, EXACT agrees to [CONFIDENTIAL TREATMENT
REQUESTED]/*/.  Notwithstanding the foregoing, EXACT reserves the right to
[CONFIDENTIAL TREATMENT REQUESTED]/*/, in its sole discretion.  However, in the
event that[CONFIDENTIAL TREATMENT REQUESTED]/*/, and EXACT [CONFIDENTIAL
TREATMENT REQUESTED]/*/, then in each such case EXACT shall [CONFIDENTIAL
TREATMENT REQUESTED]/*/.

3

--------------------------------------------------------------------------------


 

Article 3:  Assays

3.1                                 Performance.  LABCORP agrees that each Assay
conducted by LABCORP and its Affiliates and sub-licensees under this Agreement
shall be performed in accordance with applicable laws and regulations. 
Following the Effective Date, the Parties shall use good faith efforts to agree
on an Operations Plan.

3.2                                 Supply and Pricing of Assay Kits.  In the
event that, during the Term of this Agreement, (i) LABCORP is [CONFIDENTIAL
TREATMENT REQUESTED]/*/, and (ii) EXACT is [CONFIDENTIAL TREATMENT
REQUESTED]/*/, then EXACT shall [CONFIDENTIAL TREATMENT REQUESTED]/*/.  EXACT
shall have the unqualified right to enter into agreements with third-parties for
the development or commercialization of in vitro diagnostic kits, provided,
however, that such agreements do not [CONFIDENTIAL TREATMENT REQUESTED]/*/, and
any such agreements shall [CONFIDENTIAL TREATMENT REQUESTED]/*/.  For the
avoidance of doubt, EXACT shall not [CONFIDENTIAL TREATMENT REQUESTED]/*/.  In
addition, during any period of time during the Term of this Agreement in which
LABCORP is [CONFIDENTIAL TREATMENT REQUESTED]/*/, EXACT shall not [CONFIDENTIAL
TREATMENT REQUESTED]/*/.

3.3                                 Reporting Requirements.

3.3.1                        Assays Performed.  Within fifteen (15) days
following the end of each calendar month LABCORP will notify EXACT in writing of
the total number of Assays performed during the prior month by LABCORP and its
Affiliates and sub-licensees, including Research Assays (separately reported).

3.3.2                        Specified Compensated Assays and ACP.  Within
thirty (30) days following the end of each calendar month, LABCORP will notify
EXACT in writing of (i) the total number of Assays performed by LABCORP and its
Affiliates and sub-licensees for which LABCORP or any of its Affiliates or
sub-licensees received an itemized fee-for-service, including the number of
Specified Compensated Assays and (ii) the ACP, in each case, with respect to the
prior month.

3.3.3                        Assays for Capitated Payments.  Within thirty (30)
days following the end of each calendar quarter, LABCORP will notify EXACT in
writing of the total number of Assays performed during the prior quarter by
LABCORP or its Affiliates or sub-licensees (excluding Research Assays) for which
LABCORP or any of its Affiliates or sub-licensees did not receive an itemized
fee-for-service (for example a capitated payment, such as Assays conducted
pursuant to a managed care plan which pays LABCORP or any of its Affiliates or
sub-licensees for a fee per patient regardless of the number of Assays
performed).

3.3.4                        Interim Reporting; Records.  LABCORP shall make its
personnel available, and otherwise use its reasonable efforts, to provide EXACT
with such interim reporting information with respect to this Section 3.3 as may
be reasonably requested by EXACT.  LABCORP shall maintain, and cause its
Affiliates to maintain, accurate records relating to the number of Assays
performed under this Agreement (including Research Assays, which shall be
separately reported) and such books of account shall be subject to the
inspection rights of EXACT set forth in Section 6.4 hereof.

3.4                                 Marketing Support.  The Parties shall use
good faith efforts to agree on a Marketing Plan within six (6) months following
the Effective Date.

3.5                                 API Committee.  Each party shall appoint two
(2) scientists to a committee for the purpose of monitoring the progress of
development of the Analytical Process Improvements (the “API Committee”).  The
Analytical Process Improvement milestone payment (i.e., event 3 specified on
Schedule 4) shall not be payable under Section 6.1.3 (or otherwise) until all
scientists on the API Committee have accepted and approved the Analytical
Process Improvements, in each scientist’s sole discretion.

 

4

--------------------------------------------------------------------------------


 

Article 4:  Ownership and Rights

4.1                                 Pre-Existing Technology.  All Inventions, of
any type, owned by LABCORP or EXACT as of the Effective Date shall remain the
property of the respective Party.

4.2                                 Inventions.

4.2.1                        As between the Parties, EXACT shall own any
Invention conceived and/or reduced to practice solely by employees or authorized
agents of EXACT or any of its Affiliates (“EXACT Invention”) and LABCORP shall
own any Invention conceived and/or reduced to practice solely by employees or
authorized agents of LABCORP or any of its Affiliates (“LABCORP Invention”).

4.2.2                        If EXACT obtains a patent at any time during the
Term that (i) would dominate a patent licensed under this Agreement, or (ii)
would be infringed by LABCORP as a result of the performance of Assays by
LABCORP at the time of issuance of such patent, then, in each case, such patent
shall automatically be included in the relevant license(s) granted to LABCORP
and its Affiliates under this Agreement.  EXACT hereby grants LABCORP an
immunity from suit during the Term for any patent obtained by EXACT at any time
during the Term that is infringed by LABCORP as a result of its performance of
Assays.

4.2.3                        Any Joint Invention shall be jointly owned by EXACT
and LABCORP, and each Party may use Joint Inventions internally within its
organization in any manner and for any reason in its sole discretion, without
the approval of the other Party and without any obligation to pay the other
Party for any profits earned or other benefits acquired as a result of such
internal use.  However, neither Party shall sell, license or otherwise provide
rights to Joint Inventions to third parties without the prior written approval
of the other Party (except as set forth in Section 4.6.2 below).

4.3                                 No Implied License.  Nothing in this
Agreement shall be construed as granting any Person any right or license under
any intellectual property rights of any other Person by implication, estoppel or
otherwise, except as expressly set forth in this Agreement.

4.4                                 No Attempt to Obtain Rights.  Except as set
forth in this Agreement, neither Party shall attempt to obtain, during the Term
or thereafter, any right, title or interest in or to any Invention of the other
Party.

4.5                                 [CONFIDENTIAL TREATMENT REQUESTED]/*/. 
During the Term of this Agreement prior to [CONFIDENTIAL TREATMENT
REQUESTED]/*/, LABCORP shall provide EXACT notice of any LABCORP Invention that
is [CONFIDENTIAL TREATMENT REQUESTED]/*/ (an “Applicable LABCORP Invention”). 
Upon delivery of such notice and for a period of [CONFIDENTIAL TREATMENT
REQUESTED]/*/ days thereafter [CONFIDENTIAL TREATMENT REQUESTED]/*/ LABCORP
agrees to [CONFIDENTIAL TREATMENT REQUESTED]/*/.  Notwithstanding the foregoing,
LABCORP reserves the right to [CONFIDENTIAL TREATMENT REQUESTED]/*/, in its sole
discretion.  However, in the event that [CONFIDENTIAL TREATMENT REQUESTED]/*/,
and LABCORP [CONFIDENTIAL TREATMENT REQUESTED]/*/, then in each such case
LABCORP shall [CONFIDENTIAL TREATMENT REQUESTED]/*/.

4.6                                 Patent Prosecution.

4.6.1                        Inventions.  Each Party shall be expressly
permitted to file and prosecute any patent application covering such Party’s own
Inventions.

4.6.2                        Joint Inventions.  The Parties shall jointly agree
upon any decisions relating to the preparation, filing, prosecution, maintenance
and defense of any patent application on a Joint Invention or any patent issuing
therefrom, and the Parties shall share equally in all expenses in connection
therewith, including, without limitation, all attorneys’ fees incurred in
connection therewith.  Notwithstanding the prior sentence, in the event of a
disagreement regarding the filing of a patent application with respect to a
Joint Invention, the Party seeking to file a patent application may file such
patent application at its own expense, and the other Party agrees to assign all
right, title, and interest in and to such application and any patents issuing
therefrom to the Party filing such patent application subject to the retention
of a perpetual, royalty-free, non-sublicensable, license to use the subject
matter of the patent.  Each Party shall provide the other Party with copies of
all official correspondence between such Party and U.S. or foreign patent
offices in patent applications that the Parties pursue for Joint Inventions.

5

--------------------------------------------------------------------------------


 

4.7                                 Litigation.  Each Party shall notify the
other Party immediately if it becomes aware of (i) any infringement by a third
party of any patent licensed under this Agreement during the Term or (ii) any
infringement of any patent of a third party pursuant to the activities
contemplated by this Agreement.  EXACT shall use [CONFIDENTIAL TREATMENT
REQUESTED]/*/, at its own expense, to enforce (including without limitation
instituting legal action when necessary) its patent rights and with respect to
any infringement by a third party of any patents owned by EXACT and covered by
the Technology in the Field.  Without limiting the foregoing, and without
limiting any other rights or remedies of LABCORP, in the event EXACT does not
file suit during the Exclusive Period to enforce its patent rights against a
third party infringing on any patent licensed under this Agreement, EXACT shall
[CONFIDENTIAL TREATMENT REQUESTED]/*/ in connection with such suit.  After the
Exclusive Period, LABCORP shall not have the right to [CONFIDENTIAL TREATMENT
REQUESTED]/*/, except with the prior written consent of EXACT, which consent may
be granted or denied in EXACT’s sole discretion.

Article 5:  Confidential Information

5.1                                 Confidential Information.  “Confidential
Information” shall mean any information, in whatever form, designated by the
disclosing Party (the “Disclosing Party”) in writing as confidential,
proprietary or marked with words of like import when provided to the receiving
Party (the “Receiving Party”), and information orally conveyed if the Disclosing
Party states at the time of oral conveyance or promptly thereafter that such
information is confidential, and provides specific written confirmation thereof
within thirty (30) business days of the oral conveyance, or such extended period
as the Parties may agree in writing.  Notwithstanding the foregoing designation
requirement (i) all EXACT Inventions, and all information and technology
provided by EXACT to LABCORP to enable LABCORP to perform activities hereunder
shall be considered Confidential Information of EXACT under this Agreement, (ii)
all LABCORP Inventions shall be considered Confidential Information of LABCORP
under this Agreement, and (iii) all Joint Inventions shall be considered
Confidential Information for both LABCORP and EXACT.

5.2                                 Exclusions to Confidential Information. 
Confidential Information will not include information which (a) was in the
Receiving Party’s possession without a confidentiality restriction prior to the
disclosure by the Disclosing Party hereunder, as shown by the Receiving Party
with contemporaneous written records; (b) at or after the time of disclosure by
the Disclosing Party becomes generally available to the public through no act or
omission on the Receiving Party’s part; (c) is developed by the Receiving Party
independently of and without reference or access to any Confidential Information
it receives from the Disclosing Party, as shown by the Receiving Party with
contemporaneous written records; (d) has come into the possession of the
Receiving Party without a confidentiality restriction from a third party and
such third party is under no obligation to the Disclosing Party to maintain the
confidentiality of such information; (e) the Disclosing Party has given written
permission to the Receiving Party to disclose, or (f) any patent application
filed pursuant to Article 4 above.

5.3                                 Treatment of Confidential Information.  The
Receiving Party acknowledges the confidential and proprietary nature of the
Disclosing Party’s Confidential Information and agrees (i) to hold the
Disclosing Party’s Confidential Information in confidence and to take all
reasonable precautions to protect such Confidential Information (including,
without limitation, all precautions the Receiving Party employs with respect to
its own confidential materials); (ii) not to divulge any such Confidential
Information to any third person; and (iii) not to make any use whatsoever of
such Confidential Information except as expressly authorized in this Agreement.
The Receiving Party shall limit disclosure of Confidential Information received
from the Disclosing Party to those employees or agents of the Receiving Party
whose use of or access to the Confidential Information is necessary to carry out
such Party’s obligations under this Agreement, and shall secure from all
employees, agents or contractors having access to the Confidential Information
agreements, at least as protective of the Confidential Information as the
provisions of this Article 5, to maintain such information in confidence.

6

--------------------------------------------------------------------------------


 

5.4                                 Notwithstanding the provisions of Section
5.3 above, LABCORP shall be permitted to disclose the Technology (including
without limitation EXACT Inventions and all information and technology provided
by EXACT to LABCORP to enable LABCORP to perform activities hereunder) to its
Affiliates and sublicensees who, in each case, have agreed to confidentiality
restrictions at least as strict as those contained in this Article5.

5.5                                 Disclosure Required by Judicial or
Governmental Request, Requirement or Order.  In the event that the Receiving
Party is ordered or required to disclose the Disclosing Party’s Confidential
Information pursuant to a judicial or government request, requirement or order,
the Receiving Party shall promptly notify the Disclosing Party and take
reasonable steps to assist the Disclosing Party in contesting such request,
requirement or order or in otherwise protecting the Disclosing Party’s rights
prior to disclosure.

5.6                                 Reproduction of Confidential Information. 
The Receiving Party agrees not to reproduce or copy by any means Confidential
Information, except as reasonably required to accomplish the purposes of this
Agreement.  Upon termination of this Agreement, except for the rights of each
Party to the Records as set forth elsewhere in this Agreement, the Receiving
Party’s right to use Confidential Information shall immediately terminate.  In
addition, upon such termination, or upon expiration of this Agreement or demand
by the Disclosing Party at any time, Receiving Party shall return promptly to
the Disclosing Party or destroy, at the Disclosing Party’s option, all tangible
materials that disclose or embody Confidential Information, subject to any
records required to be retained by either Party in accordance with laws,
regulations, rules or orders.

5.7                                 Relief.  The Parties acknowledge and agree
that because the violation, breach, or threatened breach of Article 5 of this
Agreement would result in immediate and irreparable injury, each Party shall be
entitled, without limitation of remedy, to (i) temporary and permanent
injunctive and other equitable relief restraining the other Party from
activities constituting a violation, breach or threatened breach of Article 5 of
this Agreement to the fullest extent allowed by law, and (ii) all such other
remedies available at law or in equity, including without limitation the
recovery of damages.

 

Article 6:  Payments

6.1                                 License Fees  LABCORP shall pay to EXACT
fees in accordance with Sections 6.1.1, 6.1.2, 6.1.3 and 6.1.4.

6.1.1                        Effective Date License Fee. LABCORP shall pay EXACT
a non-refundable license fee of  $15,000,000 one (1) day after the Effective
Date of this Agreement (the “Effective Date License Fee”).   Payment of the
Effective Date License Fee shall be made by LABCORP concurrent with the
execution of this Agreement.

6.1.2                        Commercial Launch License Fee. LABCORP shall pay
EXACT a license fee of $15,000,000 upon the Commercial Launch Date (the
“Commercial Launch License Fee”); provided, however, that [CONFIDENTIAL
TREATMENT REQUESTED]/*/ in the event [CONFIDENTIAL TREATMENT REQUESTED]/*/ prior
to the Commercial Launch Date.   EXACT shall invoice LABCORP for the Commercial
Launch License Fee upon the Commercial Launch Date (unless [CONFIDENTIAL
TREATMENT REQUESTED]/*/ prior to such date), with payment of the invoiced fees
due within fifteen (15) days after invoicing.

6.1.3                        Milestone License Fees.  LABCORP shall pay EXACT
each of the license fees set forth on the attached Schedule 4 upon the
occurrence of the events set forth next to each such license fee on the attached
Schedule 4 (the “Milestone License Fees”); provided, however, that in the event
[CONFIDENTIAL TREATMENT REQUESTED]/*/ prior to the Commercial Launch Date,
[CONFIDENTIAL TREATMENT REQUESTED]/*/.  EXACT shall invoice LABCORP for each
Milestone License Fee upon the occurrence of the applicable milestone event
(unless [CONFIDENTIAL TREATMENT REQUESTED]/*/ prior to the Commercial Launch
Date and the Milestone License Fee relates to [CONFIDENTIAL TREATMENT
REQUESTED]/*/), with payment of the invoiced fees due within fifteen (15) days
after invoicing.

7

--------------------------------------------------------------------------------


 

6.1.4                        Performance-Based License Fees. If (and only if)
the First Trigger Date occurs on or before [CONFIDENTIAL TREATMENT
REQUESTED]/*/, then LABCORP shall pay EXACT a non-refundable license fee of
[CONFIDENTIAL TREATMENT REQUESTED]/*/ to be paid within 30 days of the First
Trigger Date.  If (and only if) the Second Trigger Date occurs on or before
[CONFIDENTIAL TREATMENT REQUESTED]/*/, then LABCORP shall pay EXACT a
non-refundable license fee of [CONFIDENTIAL TREATMENT REQUESTED]/*/ within 30
days of the Second Trigger Date.

6.2                                 Assay Payments.

6.2.1                        Pricing Schedule.  Within forty-five (45) days of
the end of each month during the Term, LABCORP shall pay to EXACT a fee
determined by multiplying the Specified Compensated Assays in such month by a
per Assay fee as provided in Schedule 3; provided, however, that the Specified
Compensated Assay fee shall in no event (except as provided in Section 6.2.2
(b)), be less than [CONFIDENTIAL TREATMENT REQUESTED]/*/ (the “Specified
Compensated Assay Fee Minimum”)  The Specified Compensated Assay fee shall be
determined by calculating the ACP as provided in Section 1.3 of this Agreement,
and using the formula in Schedule 3 to determine the per Assay fee based on the
ACP.  An example of the calculation of the fee under this Section 6.2.1 is
provided in Schedule 3.  LABCORP shall use efforts consistent with its internal
policies and procedures for similar types of assays to obtain compensation for
all Assays performed by LABCORP and its Affiliates and sub-licensees hereunder. 
Notwithstanding any termination of this Agreement, EXACT shall be entitled to
payments under this Section 6.2 for all Specified Compensated Assays performed
by LABCORP and its Affiliates and sub-licensees prior to such termination.

6.2.2                        Alternative Pricing.

a.                                       [CONFIDENTIAL TREATMENT REQUESTED]/*/. 
Notwithstanding the foregoing, during and after the termination of [CONFIDENTIAL
TREATMENT REQUESTED]/*/, in the event that LABCORP (including its Affiliates)
[CONFIDENTIAL TREATMENT REQUESTED]/*/.  In addition, during any period of time
during the Term of this Agreement in which LABCORP [CONFIDENTIAL TREATMENT
REQUESTED]/*/ on a future date.

b.                                      Competing Assay.  With the exception of
the entities listed in Schedule 2, in the event that, during the Term of this
Agreement, a third party sells commercially an assay in the Field that satisfies
[CONFIDENTIAL TREATMENT REQUESTED]/*/ on Schedule 4 as applied to the third
party, the Specified Compensated Assay Fee Minimum provided in Section 6.2.1
shall no longer apply.

c.                                       Royalties On Existing Technology or
Markers.  If LABCORP is required to pay any third party, other than
[CONFIDENTIAL TREATMENT REQUESTED]/*/, a royalty to use any of the protocols
transferred by EXACT pursuant to this Agreement (as such protocols are
configured at the time of transfer by EXACT to LabCorp), or any of the loci in
Schedule 5 (as Schedule 5 existed as of the Effective Date), then the royalty
due such third party shall be deducted from the Assay payments due under this
Article 6.

d.                                      New Invention or Loci For Which A Third
Party Royalty is Due.  If either party becomes aware of an Invention or a locus
that is useful in performing Assays hereunder and for which a royalty must be
paid to a third party, the Parties shall discuss whether such Invention or locus
should be used in an Assay.  If the parties agree that such an Invention or
locus should be used in an Assay, then the parties shall negotiate in good faith
an equitable adjustment to the terms of this Agreement, if any.  The prior
sentence shall not be construed as limiting LABCORP’s right to use the
Technology in the Field in conjunction with other Inventions or loci, but merely
requiring the parties to negotiate in good faith on an equitable adjustment (if
any) to the terms of this Agreement if LABCORP and EXACT agree that such new
Inventions or loci should be used in performing Assays.

8

--------------------------------------------------------------------------------


 

6.2.3                      Capitated Payments.  For each calendar quarter during
the Term in which the number of Assays performed by LABCORP and its Affiliates
and sublicensees under this Agreement (excluding Research Assays) for which
LABCORP or its Affiliates or sublicensees did not receive an itemized
fee-for-service payment (for example, a capitated payment, such as Assays
conducted pursuant to a managed care plan which pays LABCORP or its Affiliates
or sublicensees a fee per patient regardless of the number of Assays performed)
exceeds the Specified Capitated Percentage (defined below) of the total number
of Assays performed by LABCORP and its Affiliates and sublicensees under this
Agreement (excluding Research Assays), LABCORP shall pay EXACT a fee for such
calendar quarter equal to an amount as is determined by multiplying (i)
[CONFIDENTIAL TREATMENT REQUESTED]/*/, by (ii) [CONFIDENTIAL TREATMENT
REQUESTED]/*/.  The “Specified Capitated Percentage” shall mean [CONFIDENTIAL
TREATMENT REQUESTED]/*/.  EXACT shall invoice LABCORP for such fees on a
quarterly basis, with payment of the invoiced fees due within 30 days after
invoicing.

6.3                               Late Payments.  Each Party may impose interest
compounded at the rate of one and one-half percent (1½%) above the prime rate
published in The Wall Street Journal, Eastern Edition, under the heading “Money
Rates,” on the first business day of each calendar quarter in which such
payments are overdue, per annum on any overdue amount (or such lesser percentage
permitted by law) owed by the other Party hereunder until such other Party is
current in payment.  In the event that LABCORP is overdue on its payment
obligations under (i) Section 6.1.2 and 6.1.3 hereof for more than fifteen (15)
days and (ii) under Section 6.2 hereof for more than thirty (30) days, EXACT may
provide written notice to LABCORP of such overdue payment obligations and, if
such overdue obligations are not paid within thirty (30) days after LABCORP’s
receipt of such notice, then EXACT may, at EXACT’s option and without liability,
suspend the license granted to LABCORP under this Agreement until LABCORP’s
account is current. All applicable federal, state, or local taxes assessed in
connection with this Agreement (excluding taxes imposed on the income of EXACT)
will be paid by LABCORP.

6.4                                 Inspection Rights.

 

a.               LABCORP shall retain its Records for a period of three (3)
years after the expiration of the Term of this Agreement.  LABCORP shall make
its Records and books of account relating to EXACT’s entitlement to payment
hereunder for Assays performed available to EXACT (and its representatives and
consultants) for inspection and review at any reasonable time upon thirty (30)
days prior written request by EXACT.  Any discrepancies in accounting discovered
through such review shall be resolved by mutual agreement of the Parties.  In
the absence of an agreement between the Parties within thirty (30) days of such
audit, the Parties agree that the dispute shall be immediately referred to one
executive officer of each Party, chosen at the sole discretion of that Party,
who shall negotiate in good faith with each other to resolve the dispute during
the period ending 30 days after the date of such referral.  If the designated
officers of the Parties are unable to resolve the dispute within such 30 day
period, the dispute shall be referred to arbitration pursuant to Section 12.2 of
this Agreement.  In the event that it is determined that, as a result of a EXACT
inspection or review, EXACT is entitled to additional payments under this
Agreement exceeding five percent (5%) of amounts actually paid to EXACT (over
the applicable period of review), the reasonable out-of-pocket expenses of EXACT
in connection with such inspection and review shall be borne by LABCORP.  In the
event that it is determined that, as a result of a EXACT inspection or review,
EXACT is not entitled to additional payments under this Agreement exceeding five
percent (5%) of amounts actually paid to EXACT (over the applicable period of
review), the reasonable out-of-pocket expenses of LABCORP in connection with
such inspection and review shall be borne by EXACT.

 

b.              EXACT shall retain its records regarding the terms of licenses
it has granted within the Field, and regarding the terms of diagnostic kits it
has sold for the performance of Assays, for a period of three (3) years after
the expiration of the Term of this Agreement.  EXACT shall make such records
relating to [CONFIDENTIAL TREATMENT REQUESTED]/*/ hereunder available to LABCORP
(and its representatives and consultants) for inspection and review at any
reasonable time upon thirty (30) days prior written request by LABCORP.

 

9

--------------------------------------------------------------------------------


 

6.5                                 [CONFIDENTIAL TREATMENT REQUESTED]/*/ for
Involvement of a Designated Company.  In the event a Designated Company (defined
below) [CONFIDENTIAL TREATMENT REQUESTED]/*/, then (a) EXACT shall [CONFIDENTIAL
TREATMENT REQUESTED]/*/, as indicated on Schedule 6, and (b) [CONFIDENTIAL
TREATMENT REQUESTED]/*/ during the Exclusive Period.  In the event any of the
events described in the prior sentence occur with respect to the entities or an
Affiliate of the entities listed on Schedule 2 (instead of EXACT), then
[CONFIDENTIAL TREATMENT REQUESTED]/*/ during the Exclusive Period.  A
“Designated Company” refers to [CONFIDENTIAL TREATMENT REQUESTED]/*/. 
Notwithstanding anything to the contrary contained herein, LABCORP shall not be
entitled to [CONFIDENTIAL TREATMENT REQUESTED]/*/ as a result of any agreement
between EXACT and a third party for the development or commercialization of an
Approved Kit.

Article 7:  Promotion; Use of Name

7.1                                 Promotion by LABCORP.  LABCORP shall,
subject to EXACT’s written prior approval, make reasonable efforts to reference
“EXACT Sciences” and “PreGen-Plus” in an appropriate manner in the Field in
marketing and promotional materials, test directories, and websites; provided,
however, that EXACT shall have the right to review and comment on any proposed
LABCORP marketing and promotional materials, test directories, and websites
(other than materials, test directories and websites that have been previously
approved by EXACT and which make no new use of “EXACT Sciences” or
“PreGen-Plus”) that make reference to “EXACT Sciences” and/or “PreGen-Plus” for
a period of fourteen (14) days after receipt thereof.

7.2                                 Promotion by EXACT.  EXACT shall, subject to
LABCORP’s written prior approval, make reasonable efforts to reference LABCORP’s
name in an appropriate manner in the Field in marketing and promotional
materials, test directories, and websites; provided, however, that LABCORP shall
have the right to review and comment on any proposed EXACT marketing and
promotional materials, test directories, and websites (other than materials,
test directories and websites that have been previously approved by LABCORP and
which make no new use of LABCORP) that make reference to LABCORP for a period of
fourteen (14) days after receipt thereof.

7.3           Expenses.  Each Party shall be responsible for their own sales and
marketing expenses.

7.4                                 Publicity.  Except as specifically set forth
in this Agreement, no Party shall use any trademark, trade name, or any
contraction, abbreviation, simulation, or adaptation thereof of any other Party,
or the name of any of another Party’s employees in any news, publicity release,
policy recommendation, advertising or any commercial communication without the
express written approval of the other Party; provided, however, that no Party
shall unreasonably withhold its approval to any use of its name which accurately
describes the relationship of the Parties under this Agreement and such Party’s
participation in the activities provided for in this Agreement.

7.5                                 Trademark Usage.  LABCORP shall use the
trademarks of EXACT only in connection with the display, advertising, promotion
and marketing of Technology and only in accordance with the terms and conditions
of this Agreement.  LABCORP shall not alter or modify the trademarks of EXACT in
any way, and LABCORP shall use reasonable efforts not to use the trademarks of
EXACT in a manner so as to cause dilution.  LABCORP shall identify each EXACT
trademark as a trademark of EXACT and shall place a trademark notice, where
appropriate, on each piece of advertising or promotional material containing
EXACT trademarks.

Article 8:  Technology Exclusivity

8.1                               Exclusivity. EXACT may terminate this
Agreement immediately upon written notice to LABCORP in the event that LABCORP
ceases to use EXACT as its sole licensor of DNA-based molecular diagnostics
technology for the detection of colon and rectal cancer in stool at any time
during the Exclusive Period; provided, however, that the Term of this Agreement
shall continue beyond the date of such notice, but in no event later than twelve
(12) months following the date of such notice, solely to the extent necessary
for LABCORP to complete services it obligated itself to perform for third
parties using the Technology prior to the date of such notice. The Parties
acknowledge that such right of termination shall not exist as a result of (i)
any procurement, purchasing, marketing, sale or distribution by LABCORP of any
commercially available diagnostic product approved by the FDA, or (ii) LABCORP’s
purchase of any components from any source for use in connection with
performance of Assays.

10

--------------------------------------------------------------------------------


 

Article 9:  Limitation of Liability and Indemnification

9.1                                 LIMITATION OF LIABILITY.  EXCEPT TO THE
EXTENT ARISING FROM INDEMNIFICATION FOR THIRD PARTY CLAIMS UNDER SECTION 9.2
BELOW, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR SPECIAL, INDIRECT,
CONSEQUENTIAL, OR INCIDENTAL DAMAGES EXCEPT FOR PATENT INFRINGEMENT DAMAGES,
EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

9.2                                 Indemnification.

9.2.1                        EXACT agrees to defend and/or handle at its own
expense, any third party claim, suit or action against LABCORP and each of its
Affiliates and sub-licensees based upon [CONFIDENTIAL TREATMENT REQUESTED]/*/
under this Agreement.  EXACT further agrees to indemnify and hold LABCORP and
each of its Affiliates and sub-licensees harmless from and against any and all
liabilities, losses, costs, obligations, judgments, damages and expenses
(including costs of investigation and reasonable attorneys’ fees) associated
with any such claim, suit or action.

9.2.2                        LABCORP agrees to defend and/or handle at its own
expense, any third party claim, suit or action against EXACT and each of its
Affiliates for [CONFIDENTIAL TREATMENT REQUESTED]/*/.  LABCORP further agrees to
indemnify and hold EXACT and each of its Affiliates harmless from and against
any and all liabilities, losses, costs, obligations, judgments, damages and
expenses (including costs of investigation and reasonable attorneys’ fees)
associated with any such claim, suit or action.

ARTICLE 10: REPRESENTATIONS AND WARRANTIES

10.1                           LABCORP Representations and Warranties. LABCORP
represents, warrants and covenants to EXACT that:

10.1.1                  This Agreement does not contravene or constitute a
default under or violation of any provision of applicable law binding upon
LABCORP or any agreement, commitment, instrument or other arrangement to which
LABCORP is a party;

10.1.2                  All necessary consents, approvals and authorizations of
all governmental authorities or other third parties required to be obtained in
connection with entry into this Agreement have been obtained; and

10.1.3                  All consultants of LABCORP who participate in research
and development or laboratory or analytical procedures relating to the
Technology will execute appropriate instruments of assignment in favor of
LABCORP as assignee that convey to LABCORP ownership of all right, title and
interest in and to all intellectual property rights or any Invention that may
arise from such participation.

10.2                           EXACT Representations and Warranties.  EXACT
represents and warrants to LABCORP that:

10.2.1                  EXACT is a corporation duly organized and validly
existing under the laws of the State of Delaware, and has all requisite
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder;

10.2.2                  This Agreement does not contravene or constitute a
default or violation of any provision of applicable law binding upon EXACT or
any agreement, commitment, or instrument to which EXACT is a party;

11

--------------------------------------------------------------------------------


 

10.2.3                  EXACT has sufficient title and ownership rights to
license the Technology as specified in this Agreement;

10.2.4                  LABCORP and its Affiliates and sub-licensees shall be
entitled to use and enjoy the benefit of the Technology in the Field to the
extent of the license granted hereunder, and, except as otherwise provided in
this Agreement, LABCORP’s and its Affiliate’s and sub-licensee’s use thereof
shall not be adversely affected, interrupted or disturbed by EXACT or any Person
asserting a claim under, through, or on behalf of EXACT;

10.2.5                  As of the Effective Date, EXACT is not aware of any
material unauthorized use, infringement or misappropriation of the Technology,
or any other intellectual property rights of EXACT licensed hereunder;

10.2.6                  As of the Effective Date, EXACT is not aware of any
pending or threatened litigation which alleges 1) that the Technology infringes
on any of the intellectual property rights of any third party or was
misappropriated, or 2) that by using the Technology  LABCORP and its Affiliates
and sub-licensees would be infringing or misappropriating any of the
intellectual property rights of any Person;

10.2.7                  As of the Effective Date, EXACT is not aware of a patent
issued to a third party that would be infringed by LABCORP or its Affiliates’ or
sub-licensees’ performance and commercialization of the Assays using the
protocols transferred by EXACT under this Agreement;

10.2.8                  Prior to the Effective Date, EXACT has not granted any
licenses or covenants-not-to-sue to any third parties with respect to the
Technology;

10.2.9                  As of the Effective Date, EXACT is not aware of any
reason that the patents listed in Schedule 1 are not valid and enforceable
patents, and during the Term, EXACT shall submit all filings, make all payments,
and take all other actions necessary to maintain such patents as valid, in force
and in good standing for the longest possible duration with the U.S. Patent and
Trademark Office and corresponding foreign patent authorities (at its own
expense) to avoid premature expiration or termination of its patents;

10.2.10            As of the Effective Date, the Technology licensed to LABCORP
and its Affiliates and sub-licensees under this Agreement constitutes all of the
technology, information and intellectual property necessary for LABCORP and its
Affiliates and sub-licensees to perform the Assays as of the Effective Date,
except for [CONFIDENTIAL TREATMENT REQUESTED]/*/;

10.2.11            The current assay protocol EXACT uses to prepare stool sample
and to extract DNA therefrom results in a population of human DNA that is
representative of human DNA in exfoliated colonic epithelial cells; and

10.2.12            The protocol for Assays in use by EXACT as of the Effective
Date, and any other protocols to be provided by EXACT to LABCORP at any time
(including without limitation the Analytical Process Improvement, Capture
Process Improvement, and any Inventions provided by EXACT pursuant to Section
2.3), correctly function to screen patient samples for colorectal cancer for
commercial purposes.

10.3                           DISCLAIMER.  EXCEPT AS EXPRESSLY PROVIDED HEREIN,
NEITHER LABCORP NOR EXACT MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, REGARDING ITS PERFORMANCE UNDER THIS AGREEMENT, INCLUDING BUT NOT
LIMITED TO, THE MARKETABILITY, USE, OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE
RESULTS OF ANY ASSAY PERFORMED HEREUNDER.

Article 11:  Termination

11.1                           Term.  This Agreement shall continue from the
Effective Date until the expiration of the last to expire of the patents and
patent applications included now or hereafter on Schedule 1 hereto, unless this
Agreement is terminated earlier in accordance with this Article 13 or Section
8.1 (the “Term”).

12

--------------------------------------------------------------------------------


 

11.2                           Termination.  Either Party may terminate this
Agreement:

11.2.1                  If the other Party materially breaches any
representation or warranty or fails to perform any material obligation
hereunder, and such breach is not remedied within thirty (30) business days
after written notice thereof to the Party in default; or

11.2.2                At any time if the other Party becomes insolvent, or makes
an assignment for the benefit of creditors, or a receiver or similar officer is
appointed to take charge of all or part of such Party’s assets and, as a result
thereof, such Party is unable or unwilling to perform its obligations under this
Agreement.

11.3                           Survival. Articles 1, 4, 5 (except Section 5.4),
9, 10 and 12 and Sections 6.1.1, 6.2, 6.3, 6.4, 11.3, 11.5 and shall survive the
termination of this Agreement.

11.4                           Effective Date of Termination.  Termination of
this Agreement shall take effect: (a) as to breaches which have cure periods as
set forth in Section 11.2 hereof, immediately upon expiration of the cure period
if the breach is not cured within the applicable cure period, and (b) as to
other termination provisions, immediately upon the date of any termination
notice.

11.5                           Effect of Termination.  Upon the expiration or
termination of this Agreement, each Party shall (i) discontinue performance of
all activities hereunder; (ii) deliver to the other Party all Confidential
Information, intellectual property and other materials that belong to such Party
or are otherwise required to be delivered to such Party in accordance with the
terms of this Agreement, and (iii) certify to the other Party in writing, within
fifteen (15) days from the date of termination, compliance with this Section
11.5; provided that nothing contained in this Article 11 shall preclude any
Party’s right to payment under Article 6 hereof for activities conducted prior
to termination.

11.6                           Termination of Exclusive Period by EXACT.

11.6.1                  Inability to Handle Volumes.  If, during the last three
years of the Exclusive Period, EXACT has already met each of the milestone
events set forth on Schedule 4 and the average daily volume of specimens
received by LABCORP for the Technology in the Field exceeds [CONFIDENTIAL
TREATMENT REQUESTED]/*/ specimens per day during any [CONFIDENTIAL TREATMENT
REQUESTED]/*/ day period, LABCORP shall, at EXACT’s written request (which
request may be made no more than twice a year) and within fourteen (14) days of
receipt of such written request, provide EXACT with monthly volume projections
for the next twelve (12) months and evidence of LABCORP’s ability to process at
least [CONFIDENTIAL TREATMENT REQUESTED]/*/ of such specimens within
[CONFIDENTIAL TREATMENT REQUESTED]/*/ days of their receipt by LABCORP.  If,
after fourteen (14) days, LABCORP (i) is unable to provide reasonable evidence
of its ability to handle the volume projections or (ii) does not provide volume
projections and evidence of its ability to handle the volume, the Exclusive
Period will automatically terminate; provided, however, that if the Parties do
not agree on whether evidence provided by LABCORP is sufficient to indicate its
ability to handle volume projections, then the Exclusive Period shall not
terminate until such dispute is settled by arbitration in accordance with
Section 12.2.

11.6.2                  Minimum Performance Standards.  If LABCORP fails to meet
the Minimum Performance Standards then EXACT shall have the right, upon written
notice to LABCORP, to terminate the Exclusive Period and convert the license
granted under Section 2.1 to a non-exclusive license for the remainder of Term.
Notwithstanding the foregoing, EXACT shall not be permitted to exercise its
rights under this Section 11.6.2 if EXACT has not achieved all of the milestones
set forth on Schedule 4 hereto by [CONFIDENTIAL TREATMENT REQUESTED]/*/.

11.6.3                  Cessation of Offering Assays.  In the event that LABCORP
on its own accord ceases to offer and promote Assays hereunder after the
Commercial Launch Date, then EXACT shall have the right, upon written notice to
LABCORP, to terminate the Exclusive Period and convert the license granted under
Section 2.1 to a non-exclusive license for the remainder of Term.  In the event
EXACT exercises its right under this Section 11.6.3 to terminate the Exclusive
Period, then [CONFIDENTIAL TREATMENT REQUESTED]/*/.

13

--------------------------------------------------------------------------------


 

Article 12:  Miscellaneous

12.1                           Headings.  All headings used in this Agreement
and its attachments are intended for convenience of reference only and shall not
affect the construction or interpretation of the Agreement.

12.2                           Dispute Resolution.  If a dispute arises between
the Parties relating to (i) the interpretation or performance of the Agreement;
or (ii) the grounds for the termination of the Agreement, the Parties agree to
convene a Dispute Resolution Committee (the “Committee”), consisting of two
EXACT representatives with decision-making authority and two LABCORP
representatives with decision-making authority to attempt in good faith to
negotiate a resolution of the dispute prior to pursuing other available
remedies.  Either Party may request the convening of a Committee by written
notice to the other Party.  A Committee shall convene for an initial meeting
within forty-five (45) days of such written notice.  If the Parties have not
succeeded in negotiating a resolution of the dispute, within thirty (30) days
after the initial meeting of the Committee, the dispute shall be submitted for
binding arbitration under the then current Commercial Rules of the American
Arbitration Association (“AAA”).  Such arbitration shall be held in Dover,
Delaware.  The Parties shall select three (3) arbitrators from a list of seven
(7) arbitrators provided by the AAA.  The Parties shall bear the costs of the
arbitration equally unless the arbitrators, pursuant to their right, but not
their obligation, require the non-prevailing Party to bear all or any unequal
portion of the prevailing Party’s costs.  The arbitrators shall make decisions
in accordance with applicable Federal and Delaware law and the factual evidence
presented.  The decision of the arbitrators shall be final and may be sued on or
enforced by the Party in whose favor it runs in any court of competent
jurisdiction at the option of the successful Party.  The arbitrators will be
instructed to prepare and deliver a written, reasoned opinion conferring their
decision.  The rights and obligations of the Parties to arbitrate any dispute
relating to the interpretation or performance of this Agreement or the grounds
for the termination thereof shall survive the expiration or termination of this
Agreement for any reason.  Nothing in this Agreement prevents either Party from
seeking equitable relief at any time to prevent irreparable harm or for specific
enforcement of the terms of this Agreement, except that no equitable relief
shall be sought to prevent or avoid arbitration under the terms of this
Agreement.

12.3                           No Agency; Independent Contractors.  The Parties
agree that, in the performance of this Agreement, they are and shall be
independent contractors.  Nothing herein (including without limitation the
provisions of Article 4 hereof) shall be construed to constitute a partnership
or joint venture between the Parties nor shall any Party be construed as the
agent of any other Party for any purpose whatsoever, and no Party shall bind or
attempt to bind any other Party to any contract or the performance of any
obligation, or represent to any third party that it has any right to enter into
any binding obligation on the other Party’s behalf.

12.4                           Amendments in Writing.  No waiver, alteration or
modification of any of the provisions of this Agreement shall be binding unless
made in writing and signed by both of the Parties hereto.

12.5                           Failure to Enforce.  If either Party fails to
enforce any term of this Agreement or fails to exercise any remedy, such failure
to enforce or exercise on that occasion shall not prevent enforcement or
exercise on any other occasion.

12.6                           Exercise of Rights and Remedies.  All rights and
remedies, whether conferred by this Agreement or by any other instrument or by
law shall be cumulative, and may be exercised singularly or concurrently.

12.7                           Choice of Law; Venue, Jurisdiction.  This
Agreement shall be construed and enforced in accordance with the laws of the
State of Delaware, without giving effect to principles of conflict of laws. 
Venue for any dispute arising under or resulting from this Agreement shall be in
Delaware and each of the Parties hereby irrevocably submits to the jurisdiction
of the United States Federal Court for the District of Delaware (or, if such
court does not have subject matter jurisdiction, a state court sitting in
Delaware) in any action, suit or proceeding brought against it by the other
Party arising under, resulting from, or related to this Agreement.

12.8                           Severability.  If any provision of this Agreement
is held invalid by any law, rule, order, or regulation of any government or by
the final determination of any court of competent jurisdiction, such invalidity
shall not affect the enforceability of any other provisions and such provisions
shall be interpreted so as to best accomplish the objectives of such invalid
provisions within the limits of applicable law or applicable court decision.

14

--------------------------------------------------------------------------------


 

12.9                           Inability to Perform.  Neither Party shall be
liable for its failure to perform any of its obligations under this Agreement
during any period in which such performance is delayed by circumstances outside
such Party’s reasonable control, including without limitation fire, flood,
earthquake, other natural disaster, war, embargo, riot or the intervention of
any government authority, provided that the Party that is unable to perform
immediately notifies the other Party of such inability.

12.10                     Notice.  Notices to be given under this Agreement
shall be in writing, and sent by prepaid registered or certified mail, return
receipt requested, or by prepaid overnight courier service, or by facsimile, to
the  addresses set forth on the signature page to this Agreement, or to such
other address as a Party may, from time to time, specify to the other Party by
written notice.

12.11                     Entire Agreement.  This Agreement (including all
Schedules, attachments and appendices to this Agreement, which are incorporated
herein by reference) constitutes the complete and exclusive statement of the
agreement between the Parties, and supersedes all prior agreements, proposals,
negotiations and communications between the Parties, both oral and written,
regarding the subject matter hereof.  Without limiting the foregoing, the
Agreement between the parties dated July 10, 2001 (the “Prior Agreement”), is
hereby superseded by this Agreement, provided that any Confidential Information
exchanged under the Prior Agreement shall continue to be treated as Confidential
Information under this Agreement, and any liabilities or obligations of either
Party arising from any representations, warranties, or indemnities under the
Prior Agreement shall survive with respect to any claims arising from or
relating to activities performed under the Prior Agreement.

12.12                     Counterparts.  This Agreement may be executed in one
or more counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
Agreement.

12.13                     No Assignment.  Neither Party may assign this
Agreement or its rights and obligations hereunder without the prior written
consent of the other Party; provided, however, that any merger, reorganization,
transfer of substantially all assets of a Party, or other change in control or
ownership of such Party shall not be considered an assignment for the purposes
of this Agreement.

12.13                     Steering Committee.  A steering committee consisting
of at least two employees of EXACT, one of whom shall be a senior executive and
two employees of LABCORP, one of whom shall be a senior executive, shall meet
periodically, as mutually agreed upon by the parties, in order to monitor and
implement this Agreement.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

15

--------------------------------------------------------------------------------


 

Laboratory Corporation of America Holdings

 

EXACT Sciences Corporation

 

 

 

 

 

 

 

 

By

/s/  Thomas P. MacMahon

 

By

/s/ Don M. Hardison

 

 

 

 

 

Title

 

 

Title

President and CEO

 

 

 

 

 

Date

 

 

Date

6/26/02

 

Laboratory Corporation of America Holdings

 

EXACT Sciences Corporation

430 South Spring Street

 

63 Great Road

Burlington, North Carolina 27215

 

Maynard, Massachusetts 01754

Attn:  Bradford T. Smith, Esq.

 

Attn:  Don Hardison

Executive Vice President

 

President and CEO

Fax:  336-226-3835

 

Fax:  978-897-3481

 

 

 

With a copy also sent to:

 

With a copy also sent to:

 

 

 

Parker Poe Adams & Bernstein, LLP

 

Testa, Hurwitz & Thibeault, LLP

P.O. Box 389

 

125 High Street

150 Fayetteville Street Mall, Suite 1400

 

Boston, MA 02110

Raleigh, North Carolina  27602-0389

 

Attn: Thomas C. Meyers

Attn:  John R. Erwin, Esq.

 

Fax: 617.790.0189

Fax:  919-834-4564

 

 

 

16

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Technology

 

United States Patents and Patent Applications

Canadian Patents and Patent Applications

[CONFIDENTIAL TREATMENT REQUESTED]/*/

[CONFIDENTIAL TREATMENT REQUESTED]/*/

 

17

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Authorized Licensees

 

[CONFIDENTIAL TREATMENT REQUESTED]/*/

 

 

18

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Per Assay Fee

 

[CONFIDENTIAL TREATMENT REQUESTED]/*/ of the ACP; provided, however, that the
per Assay fee shall in no event be less than [CONFIDENTIAL TREATMENT
REQUESTED]/*/ (regardless of ACP).

 

EXAMPLE:  During January of 2003, LABCORP and its Affiliates and sub-licensees
collect a total of $800,000 in itemized fee-for-service payments for 2,500
Assays that (i) were performed under this Agreement by LABCORP and its
Affiliates and sub-licensees between January 1, 2003 and January 31, 2004 and
(ii) for which LABCORP and its Affiliates and sub-licensees were not previously
compensated.  Additionally 300 Assays were performed in January pursuant to a
capitated payment plan for which LABCORP did not receive an itemized
fee-for-service payment.  The Specified Compensated Assays [CONFIDENTIAL
TREATMENT REQUESTED]/*/, and the ACP is equal to [CONFIDENTIAL TREATMENT
REQUESTED]/*/.  As such, the per-Assay fee is [CONFIDENTIAL TREATMENT
REQUESTED]/*/, and the fees due for January 2003 under Section 6.2.1 of this
Agreement are [CONFIDENTIAL TREATMENT REQUESTED]/*/.

 

During February and March of 2003, LABCORP and its Affiliates and sub-licensees
performs the same number of Assays including 300 Assays in each of February and
March pursuant to a capitated payment plan for which no fee-for-service payment
was received and collects the same aggregate itemized fee-for-service payments
as in January of 2003.  Therefore, in addition to [CONFIDENTIAL TREATMENT
REQUESTED]/*/ received in January of 2003 as described above, LABCORP would also
owe EXACT fees of for each of February and March.  Additionally, EXACT will be
entitled to a quarterly fee equal to [CONFIDENTIAL TREATMENT REQUESTED]/*/. 
This additional quarterly fee is calculated as follows: [CONFIDENTIAL TREATMENT
REQUESTED]/*/.  That number is [CONFIDENTIAL TREATMENT REQUESTED]/*/.  Given
that this number is [CONFIDENTIAL TREATMENT REQUESTED]/*/, EXACT would be paid
[CONFIDENTIAL TREATMENT REQUESTED]/*/ which equals [CONFIDENTIAL TREATMENT
REQUESTED]/*/ payable under Section 6.2.3 of this Agreement.

 

 

ACP

 

For purposes of determining the ACP in accordance with Section 1.3 of the
Agreement, the average dollar amount received for each Assay performed by
LABCORP and its Affiliates and sub-licensees will be calculated by [CONFIDENTIAL
TREATMENT REQUESTED]/*/, as follows:  ACP for any month shall be calculated as
[CONFIDENTIAL TREATMENT REQUESTED]/*/.  The calculation of ACP shall expressly
exclude [CONFIDENTIAL TREATMENT REQUESTED]/*/, and shall also expressly exclude
[CONFIDENTIAL TREATMENT REQUESTED]/*/.  As of the Effective Date, the
[CONFIDENTIAL TREATMENT REQUESTED]/*/, and therefore the Parties acknowledge
that the payments accounted through [CONFIDENTIAL TREATMENT REQUESTED]/*/ will
serve as an acceptable basis for determining the average dollar amount received
for each applicable Assay under the Agreement.  However, if for any month during
the Term of this Agreement [CONFIDENTIAL TREATMENT REQUESTED]/*/, then the
Parties will use their best efforts to promptly determine a new system or manner
in which to determine the average dollar amount received for each Assay
performed by LABCORP and its Affiliates that is acceptable to both Parties.

 

19

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

License Fee Milestone Payments

 

 

Milestone

 

Payment

 

[CONFIDENTIAL TREATMENT REQUESTED]/*/

 

 

 

 

 

 

 

 

 

20

--------------------------------------------------------------------------------


SCHEDULE 5

Loci

Gene                                       Codon

[CONFIDENTIAL TREATMENT REQUESTED]/*/

 

 

Gene                                       Microsatellite

[CONFIDENTIAL TREATMENT REQUESTED]/*/

 

 

 

 

 

Additional Loci will automatically be added to this Schedule as applicable after
the Effective Date pursuant to Section 2.2.

 

21

--------------------------------------------------------------------------------


SCHEDULE 6

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED]/*/

 

 

Commercial Launch License Fee

 

 

[CONFIDENTIAL TREATMENT REQUESTED]/*/

 

 

Milestone License Fees

 

 

[CONFIDENTIAL TREATMENT REQUESTED]/*/

 

 

22

--------------------------------------------------------------------------------